11th
Court of Appeals
                                                                   Eastland,
Texas
                                                                         Opinion
 
Charail Dominique McDaniel
Appellant
Vs.       Nos. 11-04-00027-CR &
11-04-00028-CR B Appeals from Taylor County
State of Texas
Appellee
 
In Cause No. 11-04-00027-CR, Charail Dominique McDaniel has been indicted for possession
of cocaine with the intent to deliver. 
In Cause No. 11-04-00028-CR, McDaniel has been indicted for evading
arrest, enhanced with an allegation of a prior conviction for evading
arrest.  In each case, McDaniel requested
and was appointed counsel. 
A clerk=s record has been filed in each
case.  The records reflect that, in each
case, McDaniel filed various pro se motions and that McDaniel filed a notice of
appeal stating that he was appealing the AJudgment for Denying or Post Poning the Defendant=s Pre-Trial Hearing@ entered Aon January 9, 2004.@ 
Neither record contains an order or a judgment entered on January 9,
2004, or an appealable order or final judgment of any
type.  There is a November 24, 2003,
docket sheet entry in the record in Cause No. 11-04-00027-CR that reflects a
pretrial hearing was set for January 9, 2004. 
The record in Cause No. 11-04-00028-CR contains a copy of the November
24, 2003, letter from the trial court to the parties informing them that a
pretrial hearing was set for January 9, 2004 at 9:00 a.m.  The docket sheet contains a November 24,
2003, entry showing that the pretrial hearing was set for January 9, 2004, as
well as an entry dated January 9 stating Areset after appeal.@ 
When the clerk=s records were filed, this court
wrote the parties explaining that the records  contained neither a judgment nor an appealable order and that it appeared the jurisdiction
of  this court had not been invoked.  McDaniel was requested to respond within 15
days showing grounds for continuing these appeals.  There has been no response to our letter of
January 26, 2004.
The appeals are dismissed for want of
jurisdiction.
 
PER CURIAM
February 26, 2004                                                          
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel
consists of: Arnot, C.J., and
Wright,
J., and McCall, J.